Dear Sheriff Hathaway:
You have requested an opinion on whether employees of your office with excess leave accumulations can donate a portion of the accumulated leave time to employees who have exhausted their leave due to extended illness.
We find no express provision of state law prohibiting a donation of leave time under the circumstances you have described in your request.  In the absence of some provision of law to the contrary, the matter of donating leave time can be handled as a matter of office policy.
We trust that this answers your inquiry.
Yours very truly,
                        RICHARD P. IEYOUB Attorney General
                  BY: THOMAS F. WADE Assistant Attorney General
TFW: pb 0451j